Citation Nr: 0914490	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to VA payment to St. Mary's Hospital for medical 
services provided to the Veteran on November 16, 2006, to 
November 19, 2006.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the United 
States Department of Veterans Affairs Medical Center (VAMC) 
in San Francisco, California.  At issue is the Veteran's 
request for VA payment for inpatient medical services that he 
received at St. Mary's Hospital in San Francisco from 
November 14 to November 19, 2006.  In the February 2007 
decision, the VAMC approved VA payment for services rendered 
on November 14 and 15, and denied VA payment for services 
rendered on November 16 through November 19.  The Veteran 
appealed the denial of payment for the services rendered on 
the later dates.


FINDINGS OF FACT

1.  The Veteran was admitted to St. Mary's Hospital on 
November 14, 2006, for treatment following a suicide attempt 
that had cardiac effects.  The Veteran is not service-
connected for any disabilities.  

2.  A psychiatric emergency, necessitating involuntary hold 
status, continued throughout the Veteran's treatment at St. 
Mary's, including treatment from November 16 to November 19, 
21006.


CONCLUSION OF LAW

The treatment of the Veteran at St. Mary's from November 16 
to November 19, 2006, meets the criteria for VA payment for 
that treatment.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Payment for Private Hospital Treatment

The Veteran sought VA payment for private hospital treatment 
that he received in November 2006.  The VAMC granted VA 
payment for the first two days of treatment, November 14 and 
15, and denied VA payment for the remaining days of 
treatment, November 16 to 19.  The Veteran appealed that 
decision.

The medical treatment at issue case began on November 14, 
2006, when city police found the Veteran during an apparent 
suicide attempt involving exposure to automobile exhaust.  
The Veteran was taken to the emergency room of San Francisco 
General Hospital.  Practitioners who evaluated the Veteran 
there found a high level of carboxyhemoglobin, and EKG 
evidence of an acute anterior wall myocardial infarction.  
The Veteran was transferred to St. Mary's Hospital for 
cardiac resuscitation.  St. Mary's admitted the Veteran, and 
provided cardiac and psychiatric treatment from November 14 
to November 19.  On November 19, the Veteran was transferred 
to the San Francisco VAMC, where he received additional 
inpatient treatment.

Congress has authorized VA payment or reimbursement for 
unauthorized emergency medical treatment of veterans under 
two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  The first statute, 38 U.S.C.A. § 1728, applies to 
veterans who either were service-connected for at least one 
disability at the time they sought treatment or were 
participants in a vocational rehabilitation program.  The 
Veteran does not have any disability for which service 
connection is established.  In December 2006, he submitted a 
claim for service connection for several disorders.  In a 
June 2007 rating decision, however, the VA regional office in 
Oakland, California denied service connection for all of the 
claimed disorders.  The Veteran is not a participant in a 
vocational rehabilitation program.  VA payment or 
reimbursement under 38 U.S.C.A. § 1728 therefore is not 
warranted.

The second statute, 38 U.S.C.A. § 1725, provides authority 
for VA payment or reimbursement for emergency services for 
non-service-connected conditions.  See 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of that Act were 
effective May 29, 2000.  Certain provisions regarding VA 
payment for health care for veterans were recently revised 
and will be discussed in further detail within.


Payment or reimbursement under 38 U.S.C.A. § 1725 may be made 
only if all of the following conditions are met:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

38 C.F.R. §§ 17.1002.

In a February 2007 decision, the VAMC granted payment for the 
first two days of services at St. Mary's, November 14 and 15, 
2006.  The VAMC's basis for denying payment for the remaining 
time period, November 16 to 19, 2006, was a conclusion that 
the services provided during the later days were not for an 
emergency.  In appealing that decision, the Veteran contends 
that his condition continued to constitute an emergency 
throughout his treatment at St. Mary's.  He notes that he was 
kept in the hospital on a psychiatric hold.

The VAMC determined that the other requirements for 
reimbursement (i.e., lack of service-connected disabilities; 
enrollment and treatment in the VA health care system within 
a certain time frame; financial liability for the bill; and 
no other coverage under a health care contract) had been met.  
As such, those conditions will not be discussed herein.   

The records of the treatment of the Veteran at St. Mary's 
include a discharge summary report.  That report indicates 
that police found the Veteran down in his garage with an 
automobile running and a hose leading from the automobile 
exhaust to the passenger compartment.  The Veteran also had 
signs of injury, possibly second degrees burns, on the right 
side of his face.  On admission, the Veteran was confused, he 
had carbon monoxide poisoning of the blood, and there was 
evidence of an acute myocardial infarction.  A cardiologist 
performed emergency cardiac catheterization.  The myocardial 
infarction was thought to have been brought on by the carbon 
monoxide poisoning.  A psychiatrist evaluated the Veteran.  
The Veteran related a history of previous suicide attempts, 
and admitted that he was attempting suicide before he police 
found him on November 14.  In a report dated November 17, the 
attending physician noted that the Veteran had made a very 
serious attempt at suicide.  It was noted that the consulting 
psychiatrist and the attending physician had recommended that 
the Veteran be placed on initial and extended involuntary 
psychiatric holds, and that he continue to receive inpatient 
psychiatric care in parallel with medical care following 
transfer to the VAMC.

Progress notes from St. Mary's show that a case management 
social worker communicated with a staff member at the VAMC to 
arrange transfer of the Veteran to the VAMC on several dates.  
A November 16 chart entry noted that VA cancelled acceptance 
of the Veteran for transfer because a dictated copy of the 
discharge summary was not yet available.  VA accepted 
transfer of the Veteran on November 19.

Under the original version of 38 U.S.C.A. § 1725, VA pays for 
emergency treatment for a veteran until such time as the 
veteran can be transferred safely to a VA facility or other 
federal facility.  38 U.S.C.A. § 1725(f)(1)(C) (West 2002).  
The provisions of 38 U.S.C.A. § 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  
Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" 
to include treatment rendered until such time as the veteran 
can be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.  Id.

While the provision became effective when the law was signed 
on October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994).  The Board will consider and apply the amended 
version of 38 U.S.C.A. §§ 1725 which is more favorable to the 
claimant because it liberalizes the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.  Although the Veteran has not been apprised of the 
revised version of 38 U.S.C.A. § 1728, the Board finds no 
prejudice to the Veteran by the Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The treating professionals at St. Mary's concluded that the 
Veteran's mental condition at that time warranted holding him 
as an inpatient, even involuntarily, at least until he was 
transferred to a federal facility.  Those professionals 
judged that the Veteran's mental condition constituted a 
psychiatric emergency throughout and beyond his treatment at 
St. Mary's.  Those judgments support a conclusion that the 
Veteran had an emergency condition during his entire 
treatment at St. Mary's, from November 14 to November 19.  
Further, personnel at St. Mary's documented contact with VA 
regarding transfer of the Veteran to the VAMC and on November 
16, VA cancelled acceptance of the Veteran for transfer.  
There was no agreement to accept the Veteran for transfer at 
that time.  Therefore, VA payment under 38 U.S.C.A. § 1725 
for the November 16 to November 19 treatment is warranted.

Notice and Assistance

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.


ORDER

Entitlement to VA payment to St. Mary's Hospital for medical 
services provided to the Veteran on November 16, 2006, to 
November 19, 2006, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


